Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the reply filed on 4/7/2021 and Terminal Disclaimer filed on 4/12/2021. Claims 5-7 and 14-16 have been canceled.  Claims 21-24 have been added as new.  Claims 1-4, 8-13 and 17-24 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	A) Applicant’s filing of a Terminal Disclaimer on 4/12/2021 has been considered and Approved.  As a result the Double Patenting claims have been withdrawn.

	Allowable Subject Matter
Claims 1-4, 8-13 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant's arguments/amendments filed on 4/7/2021 and Terminal Disclaimer Approved on 4/12/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s 
A final search was conducted on 4/19/2021, and the closest prior art fails to disclose, teach or even suggest “encrypting a combination of the transaction blinding factor r_t and the transaction amount t with the first key; encrypting another combination of the change blinding factor r_y and the change y with the another key; and transmitting the transaction commitment value T and the encrypted combination of the transaction blinding factor r t and the transaction amount t to a recipient node associated with a recipient of the transaction for the recipient node to verify the transaction, causing the recipient node to: generate a second key of the symmetric key pair based on a private key SK B of the recipient and a public key PK A of the sender; decrypt the encrypted combination of the transaction blinding factor r_t and the transaction amount t with the generated second key to obtain the transaction blinding factor r_t and the transaction amount t; verify the transaction based at least on the transmitted transaction commitment value T, the obtained transaction blinding factor r t. and the obtained transaction amount t; and in response to determining that the transmitted transaction commitment value T does not match the first commitment scheme of committing the obtained transaction amount t based on the obtained .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439